Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This is in response to Amendment filed 06/19/20.  Claims 8 – 24 have been examined and are pending. 

Claim Rejections - 35 USC § 102

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 8 – 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Urbanus et al. USPN 9319993.

Regarding claims 8 and 15, a computer program product for dynamically embedding a message within an update to a mobile application, the computer program product comprising: 
one or more computer readable storage media and program instructions stored on the one or more computer readable storage media, the program instructions comprising:
and behaviors associated with a usage of a mobile device operated by a user (See Fig. 5 and all associated text);
responsive to detecting an update to a first application operating on the mobile device is available, program instructions to determine whether installation of the update of the first application is accepted (4:1 – 30, also see fig. 5 and all associated text);
responsive to determining the installation of the update to the first application is accepted by receiving an acceptance response from the mobile device, 
See prior art:
(12:32 – 40, teaches “…generates notifications and pushes these notifications to devices… and what user interaction such pushes usually trigger, and can plan accordingly…”)
shows program instructions to select a message from one or more available messages based on the preference information and the activity information and the behaviors associated with the usage of mobile device operated by the user (FIG. 5, 505 – 540, and all associated text);
program instructions to embed the message within the update to the first application; and; responsive to the user of the mobile device accessing the update to the first application operating on the mobile device, program instructions to present the message embedded within the update to the user [6:5 – 20, see inject for embed].

Regarding claims 9 and 16, the computer program product of claim 8, further comprising:
based on the type of feature include in the update to the first application (7:24 – 54); and
program instructions to deliver the message embedded in the update of the first application by the determined modality (7:24 – 54).
Regarding claims 10 and 17, the computer program product of claim 8, further comprising:
program instructions to present the message to the user operating the mobile device during a performance of the update to the first application (7:24 – 54).
Regarding claims 11 and 18, the computer program product of claim 8, wherein the preference information activity information, and behaviors associated with the usage of the mobile device operated by the user includes one or more selections from a group consisting of: 
location data, travel patterns, purchase patterns, and scheduled activity data (4:1 – 30, also see fig. 5 and all associated text).
Regarding claims 12 and 19, the computer program product of claim 8, wherein program instruction to select the message includes program instruction to consider a type of feature available in the update to the first application and embed the message within the feature included in the update to the first application (4:1 – 30, also see fig. 5 and all associated text).
Regarding claims 13 and 20, the computer program product of claim 8, further comprises:

program instructions to include consideration of a type of feature available in the update to the first application in the selection of the modality (4:1 – 30, also see fig. 5 and all associated text).
Regarding claim 14, the computer program product of claim 8, wherein the application includes permissions accepted by a user of the mobile device, and wherein the permissions include preferences, location data, search data, online activity, and calendar data used to establish a profile of the user of the mobile device (4:1 – 30, also see fig. 5 and all associated text).

Regarding claim 21, the computer program product of claim 8, wherein the update to the first application includes a new feature of the first application operating on the mobile device operated by the user(4:1 – 30, also see fig. 5 and all associated text).

Regarding claim 22, the computer program product of claim 8, wherein the message embedded within the update to the first application is selected from a plurality of available messages, based on profile information from collection of the preference information, the activity information, and the behaviors associated with the usage of the mobile device (4:1 – 30, also see fig. 5 and all associated text).


Regarding claim 24, the computer system of claim 15, wherein the message embedded within the update to the first application is selected from a plurality of available messages, based on profile information from collection of the preference information, the activity information, and the behaviors associated with the usage of the mobile device (4:1 – 30, also see fig. 5 and all associated text).


	Response to Arguments
5.	Applicant’s arguments with respect to claim(s) 8 - 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuck Kendall whose telephone number is 571-272-3698.  The examiner can normally be reached on 10:00 am - 6:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Chuck O Kendall/
Primary Examiner, Art Unit 2192